Citation Nr: 1417732	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In January 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The issues on appeal are REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer, as due to exposure to herbicides while serving in Southeast Asia during the Vietnam conflict.  His medical records establish current diagnosis and treatment for prostate cancer.  In general, VA regulations allow for presumptive service connection for veterans suffering from prostate cancer who were exposed to herbicide agents during service. 38 C.F.R. §§ 3.307(a)(1), 3.309(e) (2013). 

The Veteran's military personnel records show that from October 1966 to October 1967, he was stationed at Camp Friendship, Korat Royal Thai Air Force Base with the 558th Supply Company.  The Veteran has asserted that he was exposed to herbicides when he briefly deplaned in Vietnam at Tan Son Nhut Air Force Base while in transit to Thailand.  In the alternative, he claims that he was exposed to herbicides while stationed in Thailand.  

VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than the Republic of Vietnam or along the demilitarized zone in Korea. VA's Adjudication Procedure Manual, M21-1 MR, Part IV, Sub Part ii, Chapter 2, Section C, Paragraph 10(n) direct that a detailed statement of the Veteran's claimed herbicide exposure be sent to the compensation and pension service via email and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, the request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See Robins v. Peake, No. 06-0905 (U.S. Vet. App. Jan. 25, 2008). 
The Board notes that a formal finding was made regarding insufficient information to request verification of herbicide exposure from JSRRC. However, at his January 2014 hearing, the Veteran testified to having a rash in service as possibly connected with herbicide exposure.  Service treatment records show that he was treated for this rash in February 1967.  Thus, there is sufficient information to limit the request to JSRRC to a three month window.

Accordingly, the case is REMANDED for the following action:

1. The RO should again contact the Veteran and ask him to provide a detailed statement of his claimed herbicide exposure while stationed in Vietnam and Thailand during service.  This statement should include supporting details such as his specific location, names of any individual involved, and time frame during which the claimed exposure occurred to include in February 1967 when he was treated for a rash. 

2. The AOJ should then comply with the evidentiary development noted in M21-1 MR, Part IV, Sub Part ii, Chapter 2, Section C, Paragraph 10(n). Specifically, the RO should contact the compensation and pension service to request review of DOD's inventory of herbicide operations. Following this action, if herbicide exposure to the Veteran is not verified, then the RO should send a request to the JSRRC for information regarding the activities of the unit to which the Veteran was assigned while he was stationed in Thailand. Particular attention should be paid to the time period surrounding his rash in February 1967 as documented in service treatment records. 

3. After completing the above development, and any other development deemed necessary, readjudicate the service connection issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




